Citation Nr: 1808791	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  13-36 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than April 30, 1997 for the grant of service connection for ischemic heart disease (IHD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a travel board hearing in June 2017 before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Briefly stated, 38 C.F.R. § 3.816 would permit an earlier effective date for service connection for IHD, if the Veteran had submitted a claim for that benefit after May 3, 1989 and prior to 1997, (or if VA denied compensation for IHD between September 1985 and May 3, 1989) .  

During the June 2017 hearing, the Veteran testified that he suffered a heart attack in August 1987 and was treated at a private hospital in Florida.  He identified two VA medical facilities in Pensacola and Biloxi, at which he received treatment and possibly filed claims for his heart condition.  His wife also testified that they filed a claim for Agent Orange when he first had the heart attack.  Efforts to obtain the records of the above treatment and claims should be accomplished.  

In this regard, the Board also notes the claims file contains a statement from the Veteran dated in January 1981, in which he requests to be evaluated for an Agent Orange condition, "since their (sic) is the possibility of Agent Orange effects on my close family."    

A March 1981 letter to the Veteran from the San Juan VA regional office reflects that claim was denied, because the "available records do not show that you received treatment for this condition during service nor was it recorded in the report of your examination at time of your discharge."  An April 1981 letter from the VA to the Veteran invited him to undergo an examination to determine the existence of a disease due to Agent Orange exposure, and should he have such examination, he was invited to inform the regional office, who would request a report of the examination for rating purposes.  

There is no indication the Veteran made any further follow-up to the invitation to undergo an examination to determine the existence of a disease due to Agent Orange exposure, but given his testimony concerning VA treatment at the time of a heart attack in 1987, the records as may have been generated from that time should be sought.  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain the records including any in-patient clinical records relating to the Veteran from VA medical facilities in Pensacola, Florida and Biloxi, Mississippi for the period beginning August 1, 1987 and thereafter.  

2. Following completion of the foregoing, and any additional development as may become necessary if further records are obtained, the AOJ should review the record and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



